Exhibit 10.3 FORM OF NON-QUALIFIED STOCK OPTION AWARD AGREEMENT Stock Option Granted by FIRST SAVINGS FINANCIAL GROUP, INC. under the FIRST SAVINGS FINANCIAL GROUP, INC. 2 This non-qualified stock option award agreement (“Option” or “Agreement”) is and will be subject in every respect to the provisions of the 2016 Equity Incentive Plan (the “Plan”) of First Savings Financial Group, Inc. (the “Company”), which are incorporated herein by reference and made a part hereof, subject to the provisions of this Agreement.A copy of the Plan has been provided or made available to each person granted a stock option pursuant to the Plan.The holder of this Option (the “Participant”) hereby accepts this Option, subject to all the terms and provisions of the Plan and this Agreement, and agrees that all decisions under and interpretations of the Plan and this Agreement by the Compensation Committee of the Board of Directors of the Company (“Committee”) will be final, binding and conclusive upon the Participant and the Participant’s heirs, legal representatives, successors and permitted assigns.Except where the context otherwise requires, the term “Company” will include the parent and all present and future subsidiaries of the Company as defined in Section 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended from time to time (the “Code”).Capitalized terms used herein but not defined shall have the same meaning as in the Plan. 1. Name of Participant: 2. Date of Grant:, 20 3. Total number of shares of Company common stock, $0.01 par value per share, that may be acquired pursuant to this Option: (subject to adjustment pursuant to Section 10 below). · This is a Non-Qualified Option. 4. Exercise price per share:$ (subject to adjustment pursuant to Section 10 below) 5.
